Citation Nr: 0944696	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-17 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to type II diabetes 
mellitus.

3.  Entitlement to an initial disability rating in excess of 
10 percent for type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2009, a Travel Board hearing before the undersigned 
Acting Veterans Law Judge was held.  A transcript of that 
hearing is of record.

Following the most recent adjudication of the Veteran's 
claims by the RO in a May 2007 Statement of the Case (SOC), 
additional VA treatment records from February 2006 to 
February 2007 and other documents not pertinent to the 
instant appeal were associated with the claims folder, and 
have not been initially reviewed by the RO.  See 38 C.F.R. 
§§ 19.31(b), 19.37(a) (2009).  However, nothing in these VA 
treatment records indicates an etiological relationship 
between the Veteran's claimed hypertension or CAD and his 
service-connected diabetes mellitus or period of service.  As 
this relationship is the basis of the denial of the Veteran's 
service connection claims, and the records do not pertain to 
the relationship, such treatment records are not pertinent to 
the Veteran's service connection claims.  See 38 C.F.R. 
§ 20.1304(c) (evidence is not pertinent if it does not relate 
to or have a bearing on the issue or issues on appeal).  
Likewise, such treatment records do not indicate the use of 
any insulin or oral hypoglycemic agent, which was the basis 
of the denial of the Veteran's increased rating claim, or any 
complications of diabetes not previously noted in the record.  
Thus, the Board likewise finds that such treatment records 
are not penitent to the Veteran's increased rating claim for 
type II diabetes mellitus.

Also, following the March 2007 SOC, the Veteran's 
representative submitted pertinent evidence in the form of VA 
treatment records dated February 12, 2008, along with a 
written waiver of initial RO review of the evidence.  Thus, 
the Board may consider such evidence in deciding the issues 
on the merits.  Id. 

Furthermore, the Veteran filed claims of service connection 
for posttraumatic stress disorder (PTSD), bilateral hearing 
loss, and tinnitus, which were denied in an August 2007 
rating decision.  The Veteran filed a timely notice of 
disagreement, and was issued a Statement of the Case with 
respect to these issues in May 2008.  A December 2008 
Decision Review Officer Conference Report indicates that, 
following the May 2008 SOC, the Veteran submitted a statement 
in support of his claims, but that the statement was not 
considered to be a timely substantive appeal, as the appeals 
period for the claims had already expired.  The Conference 
Report also indicates that, as part of its Agreed Upon 
Actions, the Veteran was to be notified that a timely VA Form 
9 had not been received for the issues of service connection 
for PTSD, bilateral hearing loss, and tinnitus.

However, the record does not reflect that the RO ever 
provided the Veteran any such notification.  Furthermore, in 
a February 2009 written statement, the Veteran indicated that 
he believed that an appeal to the Board for these issues had 
been perfected.  Thus, the matter of whether a timely form 9 
was received on the issues of service connection for PTSD, 
bilateral hearing loss, and tinnitus is referred to the RO 
for appropriate action, including the issuance of 
notification to the Veteran that a timely VA Form 9 was not 
received for the issues of service connection for PTSD, 
bilateral hearing loss, and tinnitus, in accordance with the 
Agreed Upon Actions of the December 2009 Decision Review 
Officer Conference Report.



FINDINGS OF FACT

1.  Neither hypertension nor CAD manifested until many years 
after the Veteran's period of service, and neither is 
etiologically related to type II diabetes mellitus or his 
period of service.

2.  Prior to February 12, 2008, the Veteran's type II 
diabetes mellitus was manageable by restricted diet only.

3.  Beginning February 12, 2008, the Veteran's type II 
diabetes mellitus required the use of an oral hypoglycemic 
agent, but has never required insulin or the regulation of 
activities.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service, 
and was not caused or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.310 (2009).

2.  CAD was not incurred or aggravated in service, and was 
not caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.310 (2009).

3.  The criteria for an initial disability rating in excess 
of 10 percent for type II diabetes mellitus prior to February 
12, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2009).

4.  The criteria for an initial disability rating of 20 
percent, but no more, for type II diabetes mellitus beginning 
February 12, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for hypertension 
and CAD, both to include as secondary to type II diabetes 
mellitus, and an initial disability rating in excess of 10 
percent for type II diabetes mellitus.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in July 2005 and August 2006.  Although the Veteran 
was not provided complete notice until after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice, the originating agency readjudicated 
the claims based upon all evidence of record before the case 
was returned to the Board.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran has been afforded an 
appropriate VA examination in response to his claims.  
Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
any claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.







Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for certain chronic diseases, such as 
cardiovascular diseases, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a prescribed period following discharge from service; 
the presumptive period for cardiovascular diseases, including 
hypertension, is one year.  38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

Where the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. Brown, 12 Vet. App. 119, 126 
(1999).

Diabetes mellitus is evaluated according to 38 C.F.R. 
§ 4.119, Diagnostic Code (DC) 7913.  Under this section, a 10 
percent evaluation is warranted for diabetes mellitus 
manageable by restricted diet only.  A 20 percent evaluation 
is assigned for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is warranted for 
the requirement of insulin, a restricted diet, and regulation 
of activities.  A 60 percent evaluation is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A total evaluation of 100 percent is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  38 C.F.R. § 4.119, Note (1).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection

Service treatment records do not reflect diagnoses of or 
treatment for hypertension or CAD.  On his December 1969 
separation examination, the Veteran was noted to have had a 
normal clinical evaluation of the heart and vascular system, 
no hypertension or CAD was noted, and the Veteran's blood 
pressure was noted to be 130/80.  In his December 1969 Report 
of Medical History, the Veteran indicated that he did not 
have and had never had high or low blood pressure, or pain or 
pressure in the chest.

The Veteran was afforded a VA examination in October 2005.  
On that examination, it was noted that the Veteran had a 
history of glucose intolerance, and more recently diet and 
exercise controlled type II diabetes mellitus with glucose 
intolerance beginning in early 2001.  It was also noted that 
the Veteran was active, did not feel limited, and could walk 
a mile or two flights of stairs without any difficulty.  The 
Veteran reported a history of CAD with a heart attack and 
stent placement in 1994.  It was noted that the Veteran had a 
history of hypertension, beginning therapy for it around 2000 
or 2001, which was about the time when glucose intolerance 
was noted.  The Veteran denied kidney stones or kidney 
dysfunction, and had no diabetic retinopathy.  After 
reviewing the record and examining the Veteran, the VA 
examiner diagnosed the Veteran as having type II diabetes 
mellitus starting in 2001 with glucose intolerance, which had 
progressed to mild, diet-controlled diabetes mellitus 
requiring diet and exercise therapy but no oral or insulin 
therapy, with no evidence of any complications including 
neuropathy, retinopathy, or nephropathy.  The Veteran was 
also diagnosed as having CAD with a history of 
atherosclerotic heart disease and a small myocardial 
infarction, not limiting daily or work activities in any way, 
and hypertension since 2000 or 2001. 

The October 2005 VA examiner opined that the Veteran's 
hypertension was less likely than not caused by or related to 
service and exposure to Agent Orange, as there was a family 
history of hypertension, hypertension preceded clinical 
diabetes by three or four years, and there was no evidence of 
renal dysfunction.  The VA examiner also opined that CAD was 
less likely than not caused by or related to diabetes, as CAD 
was diagnosed in 1994, which was a full six years prior to 
the diagnosis of diabetes, and such CAD was minimal and 
stable, and caused no limitations in activities of daily 
living or work function.  

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claims of service 
connection for hypertension and CAD.

The record does not reflect, and the Veteran does not 
contend, that either hypertension or CAD manifested until 
many years after service.  The Veteran essentially contends 
that hypertension and CAD are secondary to his service-
connected type II diabetes mellitus.  

However, the only competent medical opinion as to whether 
hypertension or CAD are secondary to the Veteran's diabetes 
mellitus is that of the October 2005 VA examiner, which was 
that both hypertension and CAD were less likely than not 
related to his service-connected diabetes.  With respect to 
hypertension, the examiner supported his opinion by noting a 
family history of hypertension, that hypertension preceded 
clinical diabetes by three or four years, and that there was 
no evidence of renal dysfunction.  With respect to CAD, the 
examiner explained that CAD was diagnosed in 1994, a full six 
years prior to the diagnosis of diabetes, and that such CAD 
was minimal and stable, and did not cause any limitations in 
daily activities or work.

There is no medical opinion or other competent evidence 
indicating that the Veteran's diabetes has caused or 
aggravated his hypertension or CAD.  While the Veteran might 
believe that his hypertension and CAD are etiologically 
related to his service-connected diabetes, his lay opinion 
concerning this matter requiring medical expertise is of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board finds that the evidence 
preponderates against the Veteran's service connection 
claims.

Increased Initial Rating

After reviewing the record, the Board finds that the 
Veteran's type II diabetes mellitus does not warrant an 
initial disability rating in excess of 10 percent prior to 
February 12, 2008, and warrants an initial disability rating 
of 20 percent, but no more, beginning February 12, 2008.

The record prior to February 12, 2008 reflects that the 
Veteran's type II diabetes mellitus was manageable by 
restricted diet only.

On an October 2005 VA examination, it was noted that the 
Veteran had never been on oral agents, insulin, or any 
medication therapy for diabetes.  It was also noted that the 
Veteran was active, did not feel limited, and could walk a 
mile or two flights of stairs without any difficulty.  He had 
no numbness or tingling in either the hands or the legs.  The 
Veteran denied kidney stones or kidney dysfunction, and had 
no diabetic retinopathy.  After reviewing the record and 
examining the Veteran, the VA examiner diagnosed the Veteran 
as having type II diabetes mellitus starting in 2001 with 
glucose intolerance, which had progressed to mild, diet-
controlled diabetes mellitus requiring only diet and exercise 
therapy and no oral or insulin therapy, with no evidence of 
any complications including neuropathy, retinopathy, or 
nephropathy.

August 2006 VA treatment notes indicate that the Veteran was 
still managing his diabetes mellitus with diet only.  

The earliest indication in the record that the Veteran's 
diabetes required either insulin or an oral hypoglycemic in 
addition to a restricted diet is a February 12, 2008 VA 
treatment note, which indicates that the Veteran reported 
starting on glyburide for his diabetes mellitus.  The Veteran 
was diagnosed as having type II diabetes mellitus with 
increased fasting blood glucose but an adequate Hemoglobin 
A1c test.  It was noted that the Veteran was to begin sinemet 
and glyburide, and that there would be follow-up when the 
Veteran came back to the United States.  Thus, the record 
reflects that, beginning February 12, 2008, the Veteran's 
diabetes mellitus required an oral hypoglycemic agent, and 
thus warrants a 20 percent rating as of that date.  

However, at no point does the record reflect that the 
Veteran's diabetes mellitus has required insulin or a 
regulation of any activities.  Therefore, an initial 
disability rating in excess of 20 percent is not warranted.

The Board has also considered separate evaluations for 
complications of the Veteran's diabetes.  However, the record 
does not reflect any complications that would warrant 
separately compensable disability ratings.

Thus, an initial disability rating of 10 percent is warranted 
prior to February 12, 2008, and an initial disability rating 
of 20 percent is warranted beginning February 12, 2008.

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 


evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.





(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hypertension, to include as secondary 
to type II diabetes mellitus, is denied.

Service connection for coronary artery disease, to include as 
secondary to type II diabetes mellitus, is denied.

An initial disability rating in excess of 10 percent for type 
II diabetes mellitus prior to February 12, 2008 is denied.

An initial disability rating of 20 percent for type II 
diabetes mellitus beginning February 12, 2008 is granted, 
subject to the law and regulations governing the award of 
monetary benefits.



___________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


